DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 8, 10, 13, 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ettridge et al. (US 10,549,510, hereinafter “Ettridge”).
In regard to claim 5, Ettridge discloses a flexible multilayer packaging film with high gas barrier properties (abstract). The packaging film is used to produce a flexible packaging structure that could be used for packaging food products (col. 1 lines 15-19). The examiner considers the food packaging to encompass a flexible bag. The packaging film comprises a sealant layer that is formed from LLDPE (col. 7 lines 10-14). The packaging film comprises a barrier layer comprises a flexible substrate that can be either PET or oriented polyamide (col. 5 lines 60-67). The applicant does not define OTR-reducing barrier layer, thus given the broadest reasonable interpretation of the term, the examiner considers a substrate of PET or polyamide to be an OTR-reducing barrier layer as it is known in the art that PET and polyamide are both barrier polymers. Ettridge discloses that the deposition of SiOx or AlOx is directly performed on the surface of the flexible substrate layer (col. 6 lines 49-51). Thus, the flexible substrate is metallized with a layer of SiOx or AlOx (col. 6 lines 43-48). The packaging film comprises extruded EVOH (col. 6 lines 18-20). The applicant does not define FCR-improving layer within the specification, thus given the broadest reasonable interpretation of the term, the examiner considers the EVOH layer of Ettridge to be an FCR-improving layer. The oxygen transmission rate is not greater than 1 cm3/m2-day after 50 cycles of Gelbo Flex test [Table 1]. 
In regard to claim 6, Ettridge discloses that the oxygen transmission rate is not greater than 1.5 cm3/m2-day after 100 cycles of Gelbo Flex test [Table 1].
In regard to claim 8, Ettridge discloses that the flexible packaging material is made using solvent adhesion (cols. 8-9 lines 53-19). 
In regard to claim 10, Ettridge discloses a packaging flexible bag that is used for food packaging, home and person care packaging, pharmaceutical and medical packaging, non-food encapsulation, etc. (col. 1 lines 15-20). The flexible bag has an OTR of lower than 0.05 cm3/m2-day (col. 2 lines 50-56). 
In regard to claim 13, Ettridge discloses that the oxygen transmission rate is not greater than 1 cm3/m2-day after 50 cycles of Gelbo Flex test [Table 1].
In regard to claim 14, Ettridge discloses that the oxygen transmission rate is not greater than 1.5 cm3/m2-day after 100 cycles of Gelbo Flex test [Table 1].
In regard to claim 18, Ettridge discloses a flexible multilayer packaging film with high gas barrier properties (abstract). The packaging film comprises a sealant layer that is formed from LLDPE (col. 7 lines 10-14). The packaging film comprises a substrate that can be either PET or oriented polyamide (col. 5 lines 60-67). The applicant does not define OTR-reducing barrier layer, thus given the broadest reasonable interpretation of the term, the examiner considers a substrate of PET or polyamide to be an OTR-reducing barrier layer as it is known in the art that PET and polyamide are both barrier polymers. The packaging film comprises extruded EVOH (col. 6 lines 18-20). The applicant does not define FCR-improving layer within the specification, thus given the broadest reasonable interpretation of the term, the examiner considers the EVOH layer of Ettridge to be a FCR-improving layer.
In regard to claim 20, Ettridge discloses that the flexible packaging material is made using solvent adhesion (cols. 8-9 lines 53-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettridge et al. (US 10,549,510, hereinafter “Ettridge”).
In regard to claims 7 and 19, Ettridge discloses that the sealant layer has a thickness of about 10µm to about 150µm (col. 7 lines 10-15) and the support layer (OTR-reducing layer) can have a thickness of between 10 µm to 40 µm (col. 6 lines 7-12). 
Ettridge disclose that the EVOH layer (FCR-improving layer) has a thickness between 0.5 and 10µm (col. 5 lines 54-60). Ettridge is silent with the EVOH layer having a thickness greater than 10µm, however, such are considered to be merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values.  It would have been obvious to modify the thickness of the layer to a range of from about 25 microns to 100 microns as such are merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values to improve the barrier properties and flex crack resistance of the multilayer fails to prevent failure of such (Ettridge col. 5 lines 34-40). 
In regard to claims 11-12, Ettridge discloses exposing the flexible packaging to a relative humidity of 50% (abstract). Ettridge is silent with regard to the flexible packaging being exposed to a relative humidity of at least 75% RH. It would have been obvious to one of ordinary skill in the art at the time of the invention to expose the packaging to a relative humidity of at least 75% RH motivated by the expectation of determining the water and oxygen transmission rates of the packaging at a higher humidity. 

Claims 9, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettridge et al. (US 10,549,510, hereinafter “Ettridge”) in view of Falla et al. (US 5,508,051, hereinafter “Falla”).
In regard to claims 9 and 20, Ettridge discloses a flexible packaging bag that comprises encapsulation of a food product as previously disclosed. Ettridge is silent with regards to the packaging bag having a capacity from about 1 L to 400 gallons. 
In regard to claims 15-17, Ettridge discloses a flexible packaging bag that comprises encapsulation of a food product as previously disclosed. Ettridge is silent with regards to the food product being wine, beer, or water. 
Falla discloses a pouch that is formed from a film structure (abstract). The pouch is filled with a flowable material such as wine, beer, or water (col. 12 lines 15-31). The pouches may contain from about 1 liter to about 5 liters of flowable material (col. 13 lines 12-16).
Ettridge and Falla both disclose food packaging structures that enclose a food product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the capacity of the bag about 1 liter to about 5 liters of flowable material as disclosed in Falla for the bag capacity of Ettridge motivated by the expectation of forming a packaging bag with appropriate storage space for the food product. 
	Falla discloses a pouch that is formed from a film structure (abstract). The pouch is filled with a flowable material such as wine, beer, or water (col. 12 lines 15-31). 
	Ettridge and Falla both disclose food packaging structures that enclose a food product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a food product such as wine, beer, or water as disclosed in Falla for the food product of Ettridge motivated by the expectation of forming a flexible food packaging bag that encloses flowable food products. 

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
The applicant argues that Ettridge’s films do not comprise the OTR layer of Applicants’ pending claims (i.e., OTR layer that is metallized PET or metallized BoPA). The applicant argues that Ettridge specifically distinguishes its exemplary films from other films that comprise a metallized m-PET or m-OPP. 
In response, the examiner, respectfully, disagrees. Ettridge discloses that the deposition of SiOx or AlOx is directly performed on the surface of the flexible substrate layer and subsequently covered by the EVOH or PVOH layer (col. 6 lines 49-54). The flexible substrate layer can be chosen among oriented films such as oPP, oPA,  oPLA, and oPET (col. 5 lines 61-67). Thus, Ettridge specifically discloses a flexible substrate layer that is metallized PET or metallized biaxially oriented polyamide. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782